Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 objected to because of the following informalities: 
In claim 1, the limitation “HBA/HNA” should follow their full chemical names.
The examiner suggests the amendment of claim 1 by reciting the limitation:
“4-hydroxybenzoic acid (HBA) and 6-hydroxynaphthalene2-carboxylic acid (HNA)” to make the claim in a proper format. Appropriate correction is required.
	Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 indefinites because the claim recites the limitation “FR rayon fibers”. It is unclear what the meaning of limitation “FR rayon fibers”?. The claimed specification does not provide any guidance. Clarification or correction is required. 
The examiner suggests the deletion of the term “FR” in order to make the claim more clear and definite. 
Claim 9 indefinites because the claim recites the limitation “wherein the article”. There is insufficient antecedent basis for this limitation in the claim.
The examiner suggests changing the dependency of claim 9 to claim 7 to make the claim in a proper dependency format.
Claims 11 and 12 are indefinite because the claims recite the limitation” wherein the liquid crystal polymer filaments”. There is insufficient antecedent basis for this limitation in the claims. Correction is required.
Allowable Subject Matter
3	Claims 1-20 would be allowed if the claims overcome the objection and the rejection under 112, second paragraph. The closest prior art of record (US 10,422,055 B2) teaches a multilayer knitted textile comprising at least one flame resistant knitted outer layer made of a first yarn congaing modacrylic FR rayon Opan or armed fibers; and at least one penetration resistant filaments inner layer made of a second yarn make of from 50-90%  HBA/HNA filaments (see claim1). However, the closest prior art of record (US’ 055 B2) does not teach or disclose a process for manufacturing a multilayer knitted textile comprising the step of heating a multi-layer knitted textile in the presence of one or more dye compounds at a temperature from 140-350 degree F as claimed. The closest prior art of record (US 055 B2) also does not teach or disclose a double heat-treated protective article as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761